PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/461,862
Filing Date: 17 May 2019
Appellant(s): DOETSCH et al.



__________________
Leslie Streeter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on September 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 11, 2021  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
I)  Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vittorias et al (US 2015/0267010).

II)  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorias et al (US 2015/0267010).

III)  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorias et al (US 2015/0267010) in view of Covezzi et al (EP 560,312), as evidenced by, or alternatively in further view of Turner et al (US 2009/0283939).

I) The rejection of Claims 1-10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vittorias et al (US 2015/0267010). (rejection I) as cited above) is reinstated below for convenience.

I-i) Vittorias et al discloses a polyethylene composition for making blow molded articles, comprising:
1) density of 0.945-0.952 g/cc (Abstract; [0008]);
2) ratio MIF/MIP from 15 to 30, where MIF is the melt flow index at 190ºC with load 21.60 kg and MIP is the melt flow index at 190ºC with a load of 5 kg, both determined according to ISO 1133 (Abstract; [0009]);
3) Long Chain Branching Index (LCBI) of greater than 0.72, or greater than 0.80 ([0022]);
4) specifically exemplified Mz of 2,000,000 and 8,300,000 (Table 1);
5) MIF of 1-15 g/10 min and comonomer content of equal or less than 1%wt ([0024], [0025], as to instant claim 5) and further
swell ratio greater than 150% ([0038]).

I-ii) The specific example 1 shows the composition having density of 0.9509 g/cc and Mz 2,000,000 (Table 1).
As to instant claims 2 and 6, the polyethylene composition comprises:
A) 30-50%wt of an ethylene homo- or copolymer having density of greater than 0.960 g/cc and MFR(2.16 kg) of 10-35 g/10 min;
B) 50-70%wt of an ethylene copolymer having MFR(2.16 kg) lower than the MFR(2.16) of A) ([0029]-[0030]).

I-iii) As to instant claims 3-4, the polyethylene composition is produced in the presence of Ziegler-Natta catalyst which is a reaction product of a) a solid catalyst component In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

I-iv) As to instant claims 7-8, further disclosed blow molded hollow articles comprising the polyethylene composition ([0033]).

I-v) As to instant claims 9-10, the process for preparing the polyethylene composition comprises:
a) polymerizing ethylene, optionally together with one or more comonomers, in a gas- phase reactor in the presence of hydrogen; 
b) copolymerizing ethylene with one or more comonomers in another gas-phase reactor in the presence of an amount of hydrogen less than step a); 
8 WO 2014/064062 PCT/EP2013/072000where in at least one of said gas-phase reactors the growing polymer particles flow upward through a first polymerization zone (riser) under fast fluidization or transport 

I-vi) Though Vittorias et al does not explicitly and with sufficient specificity, such as by the way of a single example, show a composition having all the claimed properties in the ranges as claimed in instant invention, and specify complex shear viscosity Ƞ0.02 and the swell ratio of the polyethylene composition of more than 185%, since the polyethylene composition of Vittorias et al is the essentially the same as that claimed in instant invention, comprises such properties as density, MIF, MIF/MIP ratio, Mz, LCBI, comonomer content, that are the same as those claimed in instant invention and is produced by the same process using riser/downcomer in the presence of Ziegler-Natta catalyst as claimed in instant invention, therefore, the polyethylene composition of Vittorias et al will inherently comprise, or alternatively, would be reasonably expected to comprise complex shear viscosity Ƞ0.02 and the swell ratio that are the same as those claimed in instant invention, or alternatively are in the ranges overlapping with or close to those as claimed in instant invention, as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Vittorias et al, since the compositions of Vittorias et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

I-vii) In the alternative, it is further noted that Vittorias et al specifically exemplifies two composition having densities within the claimed range of 0.940-0.951 g/cc and having Mz of 2,000,000 and 8,300,000 g/mol (Table 1). Though Vittorias et al does not exemplify the composition having all of Mz in the range of 2,500,000-4,500,000, LCBI of 0.75-0.95 and swell ratio of more than 185%,   based on the teachings of Vittorias et al, it would have been reasonable to expect that the process of Vittorias et al, which is the same as that used in instant invention,  would lead to producing compositions having molecular weight, specifically Mz, having the values between the specifically shown values of 2,000,000 and 8,300,000, and the LCBI and the swell ratio having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

I-viii) In the alternative, it is further noted that Vittorias et al specifically exemplifies two compositions having densities within the claimed range of 0.940-0.951 g/cc and having Mz of 2,000,000 and 8,300,000 g/mol (Table 1). Though Vittorias et al does not exemplify the composition having Mz in the range of 2,500,000-4,500,000,   based on the teachings of Vittorias et al, it would have been reasonable to expect that the process of Vittorias et al would lead to producing compositions having molecular weight, specifically Mz, having the values between the specifically shown values of 2,000,000 and 8,300,000 as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

I-ix) In the alternative, all ranges in the composition of Vittorias et al are overlapping with the corresponding ranges of those as claimed in instant invention.


II) The rejection of Claims 1-10 under 35 U.S.C. 103 as being unpatentable over Vittorias et al (US 2015/0267010) (rejection II) as cited above) is reinstated below for convenience.

II-i) Vittorias et al discloses a polyethylene composition for making blow molded articles, comprising:
1) density of 0.945-0.952 g/cc (Abstract; [0008]);
2) ratio MIF/MIP from 15 to 30, where MIF is the melt flow index at 190ºC with load 21.60 kg and MIP is the melt flow index at 190ºC with a load of 5 kg, both determined according to ISO 1133 (Abstract; [0009]);
3) Long Chain Branching Index (LCBI) of greater than 0.72, or greater than 0.80 ([0022]);
4) specifically exemplified Mz of 2,000,000 and 8,300,000 (Table 1);
5) MIF of 1-15 g/10 min and comonomer content of equal or less than 1%wt ([0024], [0025, as to instant claim 5) and further 


II-ii) As to instant claims 2 and 6, the polyethylene composition comprises A) 30-50%wt of an ethylene homo- or copolymer having density of greater than 0.960 g/cc and MFR(2.16 kg) of 10-35 g/10 min;
B) 50-70%wt of an ethylene copolymer having MFR(2.16 kg) lower than the MFR(2.16) of A) ([0029]-[0030]).

II-iii) As to instant claims 3-4, the polyethylene composition is produced in the presence of Ziegler-Natta catalyst which is a reaction product of a) a solid catalyst component comprising Ti component an electron donor supported on MgCl2 obtained by contacting the Ti compound with MgCl2 or a precursor Mg compound thus preparing an intermediate product a’), then contacting the intermediate product a’) with an electron donor; b) an organo-aluminum compound, and optionally c) and external electron donor compound ([0047]-[0050]; [0056]). It is further noted that claim 4 is a product-by-process claim. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

II-iv) As to instant claims 7-8, further disclosed blow molded hollow articles comprising the polyethylene composition ([0033]).

II-v) As to instant claims 9-10, the process for preparing the polyethylene composition comprises:
a) polymerizing ethylene, optionally together with one or more comonomers, in a gas- phase reactor in the presence of hydrogen; 
b) copolymerizing ethylene with one or more comonomers in another gas-phase reactor in the presence of an amount of hydrogen less than step a); 
8 WO 2014/064062 PCT/EP2013/072000where in at least one of said gas-phase reactors the growing polymer particles flow upward through a first polymerization zone (riser) under fast fluidization or transport conditions, leave said riser and enter a second polymerization zone (downcomer) through which they flow downward under the action of gravity, leave said downcomer and are reintroduced into the riser, thus establishing a circulation of polymer between said two polymerization zones ([0069]-[0072]). 

II-vi) Though Vittorias et al does not specify complex shear viscosity Ƞ0.02 of the polyethylene composition, since the polyethylene composition of Vittorias et al is the essentially the same as that claimed in instant invention, comprises such properties as density, MIF, MIF/MIP ratio, Mz, LCBI, comonomer content, that are the same as those claimed in instant invention and is produced by the same process using riser/downcomer in the presence of Ziegler-Natta catalyst as claimed in instant invention, therefore, the polyethylene composition of Vittorias et al will  intrinsically and Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Vittorias et al, since the compositions of Vittorias et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

II-vii) Though Vittorias et al does not explicitly recite the combination of all of the properties as claimed in instant invention including shear viscosity and the swell ratio of the polyethylene composition being higher than 185%, since the polyethylene Vittorias et al is the essentially the same as that claimed in instant invention, comprises such properties as density, MIF, MIF/MIP ratio, Mz, LCBI, comonomer content, that are the same as those claimed in instant invention and is produced by the same process using riser/downcomer in the presence of Ziegler-Natta catalyst as claimed in instant invention, therefore, the polyethylene composition of Vittorias et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the swell ratio that is the same as that claimed in instant invention, or alternatively having ranges overlapping with or close to those as claimed in instant invention, as well, especially since the exemplified polyethylene composition of Vittorias et al is having swell ratio of 179% (Table 1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

II-viii) It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific conditions of the process for producing the polyethylene composition of Vittorias et al, including specific conditions for making the Ziegler-Natta catalyst as taught by Vittorias et al  ([0047]-[0066]), temperature, pressure in each of the steps of the process of  Vittorias et al),  so to produce the final composition having a desired combination of properties, including, LCBI and swell ratio, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

II-ix) It is further noted that Vittorias et al specifically exemplifies two composition having densities within the claimed range of 0.940-0.951 g/cc and having Mz of 2,000,000 and 8,300,000 g/mol (Table 1). Though Vittorias et al does not exemplify the composition having Mz in the range of 2,500,000-4,500,000,   based on the teachings of Vittorias et al, it would have been reasonable to expect that the process of Vittorias et al would lead to producing compositions having molecular weight, specifically Mz, having the values between the specifically shown values of 2,000,000 and 8,300,000 as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

II-x) All ranges in the composition of Vittorias et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

NEW GROUNDS OF REJECTION
 There are no new grounds of rejection.

(2) Response to Argument
1-a) With respect to Appellant’s arguments regarding the rejection of Claims 1-10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vittorias et al (US 2015/0267010) and the rejection of Claims 1-10  under 35 U.S.C. 103 as being unpatentable over Vittorias et al (US 2015/0267010), it noted that:

1-b) Vittorias et al discloses a polyethylene composition for making blow molded articles, comprising:
1) density of 0.945-0.952 g/cc (Abstract; [0008]);

3) Long Chain Branching Index (LCBI) of greater than 0.72, or greater than 0.80 ([0022]);
4) specifically exemplified Mz of 2,000,000 and 8,300,000 (Table 1);
5) MIF of 1-15 g/10 min and comonomer content of equal or less than 1%wt ([0024], [0025], as to instant claim 5) and
Swell ratio of greater than 150% ([0038]),
wherein the process for preparing said polyethylene composition comprises:
a) polymerizing ethylene, optionally together with one or more comonomers, in a gas- phase reactor in the presence of hydrogen; 
b) copolymerizing ethylene with one or more comonomers in another gas-phase reactor in the presence of an amount of hydrogen less than step a); 
8 WO 2014/064062 PCT/EP2013/072000where in at least one of said gas-phase reactors the growing polymer particles flow upward through a first polymerization zone (riser) under fast fluidization or transport conditions, leave said riser and enter a second polymerization zone (downcomer) through which they flow downward under the action of gravity, leave said downcomer and are reintroduced into the riser, thus establishing a circulation of polymer between said two polymerization zones. 
It is noted the polyethylene composition of Vittorias et al is produced by essentially the same process as that claimed in instant invention, including the use of two 3) below.

1-c)  Though Vittorias et al does not explicitly and with sufficient specificity, such as by the way of a single example, show a composition having all the claimed properties in the ranges as claimed in instant invention, and specify complex shear viscosity Ƞ0.02 of the composition and swell ratio of greater than 185%, since the polyethylene composition of Vittorias et al is essentially, or alternatively at least substantially, the same as that claimed in instant invention, comprises such properties as density, MIF, MIF/MIP ratio, Mz, LCBI, comonomer content, that are essentially or at least substantially the same as those claimed in instant invention and is produced by essentialy or at least substantially the same process using riser/downcomer in the presence of Ziegler-Natta catalyst as claimed in instant invention, therefore, the polyethylene composition of Vittorias et al will inherently comprise, or alternatively, would be reasonably expected to comprise the properties, including complex shear viscosity  Ƞ0.02 and swell ratio,  that are the same as those claimed in instant invention, or alternatively having values in the ranges overlapping with those as claimed in instant invention, as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Vittorias et al, since the compositions of Vittorias et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

1-d)  It is further noted that Vittorias et al specifically exemplifies two compositions having densities within the claimed range of 0.940-0.951 g/cc and having Mz of 2,000,000 and 8,300,000 g/mol (Table 1). Though Vittorias et al does not exemplify the composition having Mz in the range of 2,500,000-4,500,000,   based on the teachings of Vittorias et al, it would have been reasonable to expect that the process of Vittorias et al would lead to producing compositions having molecular weight, specifically Mz, having the values between the specifically shown values of 2,000,000 and 8,300,000 as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

1-e) Further, regarding the swell ratio of the composition, Vittorias et al provides two inventive examples (Table 1). Though Vittorias et al does not provide further examples to show the compositions having all claimed properties, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Vittorias et al recites that the swell ratio of the composition is greater than 150% ([0038]). Though the example 1 of Vittorias et al shows swell ratio of 179% and does not show examples with swell ratio of more than 179%, that does not necessarily mean that the value of 179% is the upper limit for the swell ratio range of “greater than 150%”.
It is further noted that the range of “greater than 150%” of Vittorias et al appears to be overlapping with the range of “higher than 185%” as claimed in instant invention.

1-f) With respect to Appellant’s arguments regarding the shear viscosity Ƞ0.02, it is noted that:
  1-fi) Referring to the table provided on page 7 of Applicant’s arguments filed on September 25, 2020 as a Response to the Final Office Action dated July 30, 2020 and 
   - A)  US 10,570,277, US 10,570,278 and application 16/463,288 teach the polyethylene compositions having MIF of 18-40 g/10 min and  Ƞ0.02 of about 35,000 to 55,000 Pa.s (Abstracts in both references). 
  - B) US 9,732,248 teaches the polyethylene composition having  MIF of 30-45 g/10 min and Ƞ0.02 of 25,000-35,000 Pa.s (Absttract, p. 2, lines 6-10).
  - C) WO 2019/121234 teaches the polyethylene composition having MIF of 4-15 g/10 min and Ƞ0.02 of 80,000 to 300,000 Pa.s (Abstract, [0021])
  - D) Vittorias et al teaches the polyethylene composition having MIF of 1-15 g/10 min ([0024]) and does not explicitly cite Ƞ0.02.

  1-fii) However, since: i)  Ƞ0.02 is a complex shear viscosity measured with dynamic oscillatory shear, i.e. appears to still be a viscosity and would inherently be related, at least partially, to the polymer molecular weight; ii) both viscosity and melt flow rate of the polymer appear to be characteristics of polymer’s molecular weight; ii) the viscosity is inversely related to melt flow rate of the polymer, the higher the melt flow rate - the lower the viscosity, therefore, the polyethylene compositions of US 10,570,277 and US 10,570,278 having MIF values (18-40 g/10min) relatively lower than MIF values of US 9,732,248 (30-45 g/10 min), (at least lower limit of 18 g/10 min of US 10,570,277 and US 10,570,278 is lower than the lower limit of 30 g/10 min of US 9,732,248) also show, as reasonably expected, Ƞ0.02 values relatively higher (35,000-55,000 Pa.s) than Ƞ0.02 of US 9,732,248 (25,000-35,000 Pa.s).
MIF of 4-15 g/10 min, i.e. significantly lower than MIF of all of US 10,570,277, US 10,570,278, application 16/463,288 and US 9,732,248, and thereby, as reasonably expected, significantly higher Ƞ0.02 of 80,000 to 300,000 Pa.s, i.e. as high as 300,000 Pa.s, than those of US 10,570,277, US 10,570,278, application 16/463,288 and US 9,732,248.

  1-fiii) On the other hand, the polyethylene composition of Vittorias et al has MIF of 1-15 g/10 min, i.e. substantially the same as that of WO 2019/121234 (MIF 4-15 g/10 min), and thereby would be reasonably expected to have Ƞ0.02 the same as, or at least closer that of WO 2019/121234, i.e. in the range, or closer to the range of 80,000-300,000 Pa.s as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2-a) With respect to Appellant’s arguments regarding the rejection of Claims 1-10  under 35 U.S.C. 103 as being unpatentable over Vittorias et al (US 2015/0267010) in view of Covezzi et al (EP 560,312), as evidenced by, or alternatively in further view of Turner et al (US 2009/0283939), it is noted that:

2-b) The discussion with respect to the teachings of Vittorias et al (US 2015/0267010) set forth in section 1) above is incorporated here by reference.

2-c) Covezzi et al  and Turner et al are the secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

2-d) Thus, the secondary reference of Covezzi et al  was applied for the teachings of Ziegler-Natta catalyst being produced by the process including a prepolymerization step. 
2-e) The secondary reference of Turner et al was applied for further teachings that gas-phase Ziegler-Natta catalyst- produced polyethylene compositions, having I21 of 2-20 g/10 min and ratio I21/I5 of 15-30, also have complex shear viscosity Ƞ0.02 of 254,807 Pa.s and 177,733 Pa.s (Table 3 of Turner et al), which provides further evidence that the Ziegler-Natta-catalyzed polyethylene composition of Vittorias et al having MIF 1-15 g/10 min ([0024]) and ratio I21/I5 of 15-30 ([0009]) would be reasonably expected to have Ƞ0.02 in the range of 160,000-300,000 Pa.s as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
3) With respect to the processes for making the polyethylene compositions of Vittorias et al and of instant invention:
   3-a) the description of the process for making the polyethylene of Vittorias et al is  essentially the same as that disclosed in instant specification as the process for making the claimed composition;
   3-b) Ziegler-Natta catalyst used in both processes is exactly the same and produced by exactly the same process (see and compare [0035]-[0056] of instant specification and [0043]-[0066] of Vittorias et al);
    3-c) the processes for producing the polyethylene of Vittorias et al and of instant invention comprise the same steps in the same riser/downcomer-based apparatus (see and compare [0062]-[0068] of instant specification and [0071]-[0076] of Vittorias et al);
    3-d) the operating temperatures of 50-120ºC, preferably 65 to 100ºC, and operating pressures of 0.5-10 MPa, preferably 2-3.5 MPa are identical in both processes (see and compare [0069] of instant specification and [0077] of Vittorias et al);
    3-e) in both processes the ethylene polymer produced in the first step represents 30-50%wt of the overall composition (see and compare [0070] of instant specification and [0078] of Vittorias et al);
     3-f) operating conditions in the second step of temperature 65-95ºC and pressure 1.5-4 MPa are identical in both processes (see and compare [0072]-[0073] of instant specification and [0079]-[0081] of Vittorias et al);
      3-g) the hydrogen/ethylene molar ratio in the second step of 0.005-0.2, the ethylene concentration of 1-15% are identical in both processes (see and compare [0074]-[0076] of instant specification and [0082]-[0084] of Vittorias et al).
3-h) Since the polyethylene composition of Vittorias et al and the polyethylene composition of instant invention are produced by identical processes, under identical conditions including identical temperatures, pressure, hydrogen/ethylene ratio, in identical riser/downcomer-based apparatus, in the presence of Ziegler-Natta catalyst produced by identical processes, therefore, the polyethylene compositions of Vittorias et al and of instant invention would be reasonably expected to have the same properties, or at least the properties having overlapping ranges, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

3-i) It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific conditions, as cited by Vittorias et al, of the process for producing the polyethylene composition of Vittorias et al and of Vittorias et al in view of Covezzi et al and Turner et al, including specific conditions for making the Ziegler-Natta catalyst as taught by Vittorias et al  ([0047]-[0066]) and Covezzi et al (p. 3, lines 37-53), temperature, pressure in each of the steps of the process of polymerization of ethylene ([0077]-[0084] of Vittorias et al),  so to produce the final composition having a desired combination of 0.02 and swell ratio, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764  

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.